Citation Nr: 1702832	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a stomach disability other than irritable bowel syndrome (IBS), to include gastritis and a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002 and from January 2003 to January 2005.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The matter was first before the Board in June 2010, at which time it was remanded to afford the Veteran a Board hearing.  Accordingly, in September 2010, the Veteran presented testimony before the undersigned; a transcript of her hearing has been associated with the record.  The Board again remanded this matter in November 2014.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a further review of this matter, but has found that the evidence is not yet adequate to reach a final decision.  Specifically, the Board remanded this matter in November 2014 for multiple reasons, including obtaining a VA examination.  The Board asked the VA examiner to address multiple potential causes for the Veteran's condition, including undiagnosed illness, direct in-service incurrence, and secondary causation and aggravation.  Upon remand, a VA examiner reviewed the Veteran's case in June 2016. 

However, upon careful review of the opinion, the Board is unable to discern the VA examiner's ultimate conclusion.  Most pointedly, the VA examiner gave opinions on each of the Board's questions.  With regard to the secondary causation question, the June 2016 VA examiner stated:  

Peer reviewed medical literature show that gastroparesis can be caused by side effects to medications such as 'Alpha-2-adrenergic agonists (eg, clonidine) // Tricyclic antidepressants [29] // Calcium channel blockers // Dopamine agonists // Muscarinic cholinergic receptor antagonists // Phenothiazines [32][.]'  Review of [the Veteran's] medical record show[s she] has been on this class of medications. 

The Board observes that this opinion appears to indicate that the Veteran's medications are a potential cause of her gastroparesis.  The VA examiner did not specify which medications (other than the general classes listed) or which diseases they were prescribed.  Thus, the Board is not clear whether any of these medications were for service-connected disabilities.  

Moreover, in a separate section of the examination report, the examiner stated that "[g]astroparesis is a condit[io]n caused by delayed gastric emptying and is caused by medications as noted above." (Emphasis added.)  The highlighted language appears to indicate that the Veteran's medications were, in fact, the cause of her gastroparesis.  

Ultimately, however, the VA examiner gave a negative opinion indicating that the Veteran's condition was less likely as not caused by her service-connected posttraumatic stress disorder (PTSD) and IBS.  Thus, the Board is unable to reconcile the VA examiner's ultimate opinion with the positive indication that the Veteran's medication caused her gastroparesis.  

The same VA examiner gave an addendum opinion later in June 2016.  In pertinent part, after citing a research article on this question, the VA examiner explained as follows:

The studies did not show conclusive evidence.  The only relationship between PTSD and Gastrointestinal systems are the risk factors causing GI symptoms such as alcohol consumption, weight, smoking and substance abuse.  These risk factors are usually found among individuals with PTSD.  Any other population with no PTSD who also [engages] in these[] same risk factors will develop Gastrointestinal symptoms or condition.

The Board observes that "conclusive" evidence is not required to award service connection.  Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through 38 U.S.C.A. §  5107(b)'s (West 2014) low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  Accordingly here, the VA examiner's addendum appears to be demanding a higher level of certainty than is required.  

Moreover, this addendum, where quoted, is simply stating facts.  The VA examiner did not explain why the Veteran's PTSD risk factors, such as alcohol consumption, make a nexus in this particular's Veteran's case less likely.  Finally, the VA examiner cited other populations with no PTSD, but any reference to whether other individuals, or others as a non-PTSD group, may also develop gastrointestinal conditions without further, careful explanation, may indicate that the examiner gave undue consideration to irrelevant and potentially prejudicial information.  See, e.g., Todd v. McDonald, 27 Vet. App. 79 (2014).  Stated differently, the VA examiner did not explain why the reference to other populations made it less likely that the instant Veteran's PTSD did not result in a gastrointestinal condition.  

More recently, in December 2016, a different VA examiner reviewed the Veteran's case.  This examiner stated that "[t]here has been some question of [gastritis] being associated with anthrax vaccine[;] also she has given up alcohol consumption because of this a possible etiology."  This VA examiner's comment as to the anthrax vaccine raises another potentially service-related etiology.  Unfortunately, the VA examiner did not give an opinion indicating the likelihood that this Veteran's condition may have resulted from her anthrax vaccine.  Thus, this VA examiner's statement is too speculative to reach any specific conclusions.  

For these reasons, the Board finds that the VA examinations conducted upon remand are not yet adequate to resolve the appeal.  As such, remand for a further opinion is needed.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

While the appeal is in remand status, any outstanding contemporaneous treatment records from all available sources including from the VA Healthcare System Bay Pines should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding contemporaneous VA treatment records from all available sources including all of the Veteran's post-June 2016 treatment records from the VA Healthcare System Bay Pines.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  After undertaking the above development to the extent possible, return this appeal to the VA examiner who previously gave an opinion in June 2016 if available, or another qualified examiner if not available, for purposes of preparing an addendum opinion.  The examiner is asked to review the results of the June 2016 examination together with the opinion given by the December 2016 examiner (indicating that the anthrax vaccine is a potential etiology of gastritis) as well as the record on appeal.  Thereafter, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not that the Veteran's gastritis and/or gastroparesis was caused at least in part by the medication she uses for any service connected disability?

(b) Is it at least as likely as not that the Veteran's gastritis and/or gastroparesis was aggravated (i.e., permanently worsened) at least in part by the medication she uses for any service connected disability?

In answering questions (a) and (b), the examiner is asked to clarify the statement from the earlier opinion indicating that:

Peer reviewed medical literature show that gastroparesis can be caused by side effects to medications such as "Alpha-2-adrenergic agonists (eg, clonidine) // Tricyclic antidepressants [29] // Calcium channel blockers // Dopamine agonists // Muscarinic cholinergic receptor antagonists // Phenothiazines [32][.]"  Review of [the Veteran's] medical record show[s she] has been on this class of medications. 

And later, that "[g]astroparesis is a condit[io]n caused by delayed gastric emptying and is caused by medications as noted above."  (Emphasis added.) 

In answering questions (a) and (b), the examiner is also asked to identify the specific medications (instead of the general class of medications) the Veteran was prescribed and for which conditions these medications were taken.  

(c) Is it at least as likely as not that the Veteran's gastritis and/or gastroparesis was caused at least in part by the anthrax vaccine she was given during service?  

In answering this question (c), the examiner's attention is directed to the December 2016 opinion in which it was that "[t]here has been some question of this being associated with [the] anthrax vaccine[.]"

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence supports the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed in above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and her representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

